t c summary opinion united_states tax_court richard l and stephanie s barbee petitioners v commissioner of internal revenue respondent docket no 9408-04s filed date richard l and stephanie s barbee pro_se elke b esbjornson for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue petitioners are liable for the 10-percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was mckinney texas stephanie s barbee petitioner was employed for years by the texas workforce commission formerly the texas employment commission as an employment interviewer her agency dealt with unemployment insurance benefits petitioner as a state employee was a participant in the employees retirement_system of texas during petitioner resigned from her employment at the time she left her employment she was not eligible to draw retirement benefits from the plan she was however entitled to make withdrawals from the plan petitioner husband richard l barbee during the year at issue was a full-time_student at the university of north texas at denton texas in order to defray mr barbee’s educational expenses petitioner withdrew dollar_figure during from the employees retirement_system of texas and used those moneys exclusively for payment of mr barbee’s higher education expenses on their federal_income_tax return for pursuant to a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by the employees retirement_system of texas petitioners reported the dollar_figure as income in the notice_of_deficiency respondent determined that petitioners are liable for the sec_72 additional tax in the explanation of adjustments accompanying the notice_of_deficiency the determination is explained as follows a tax on premature_distribution it is determined that you received a distribution from a retirement_plan in the amount of dollar_figure before age which is subject_to a early withdrawal tax the distribution does not meet an exception to the early withdrawal tax although you used the funds for higher education expenses the distribution was not made from an individual_retirement_account accordingly your tax is increased dollar_figure petitioners contend that because the withdrawn amounts were used exclusively for higher education expenses they are not subject_to the sec_72 additional tax respondent agrees that the withdrawn proceeds were used exclusively for higher education expenses within the intent and meaning of sec_72 however respondent argues that the employees retirement_system of texas is not in the category of qualified_plans to which the provisions of sec_72 are applicable petitioners argue that they consulted various employees of the internal_revenue_service and were advised that the sec_72 additional tax was not applicable in their case respondent while agreeing that the proceeds withdrawn from the employees retirement_system of texas were used exclusively for higher education expenses under sec_72 contends that the distribution petitioners received was not a withdrawal from a qualified_plan to which the sec_72 exception is applicable sec_72 imposes an additional tax on distributions from a qualified_retirement_plan equal to 10-percent of the portion of such amount that is includable in gross_income unless the distribution comes within one of several statutory exceptions for purposes of the 10-percent additional tax a qualified_retirement_plan includes both a sec_401 plan and an individual_retirement_account or individual_retirement_annuity see sec_72 sec_401 k c and the 10-percent additional tax imposed on early distributions from qualified_retirement_plans does not apply to distributions from an individual_retirement_plan used for higher education expenses of the taxpayer for the taxable_year sec_72 the term individual_retirement_plan is defined as an individual_retirement_account or individual_retirement_annuity commonly referred to as iras sec_7701 retirement plans qualified under sec_401 and k however are not included in the definition of individual_retirement_plan under sec_7701 clearly congress intended the exception of sec_72 to apply only to distributions from individual retirement plans ie iras and not to all qualified_retirement_plans see sec_4974 and and a taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_809 this is evident in the report of the committee on the budget which provides penalty free ira withdrawals for education expenses--the bill provides that individuals may make penalty-free withdrawals from their iras to pay for the undergraduate and graduate higher education expenses of themselves their spouses their children and grandchildren or the children or grandchildren of their spouses emphasis added h rept pincite 1997_4_cb_319 the report of the committee on the budget specifically provides that only withdrawals from iras that are used for higher education expenses will qualify as withdrawals excepted from the 10-percent additional tax id no other types of qualified_plans are provided this exemption from the sec_72 additional tax a copy of the plan of the employees retirement_system of texas was offered into evidence the explanatory information about the system states expressly your retirement program is a defined_benefit_plan it is qualified under sec_401 of the internal_revenue_code petitioner therefore was not the beneficiary of an individual_retirement_plan under sec_7701 which defines an individual_retirement_plan as an individual_retirement_account under sec_408 or an individual_retirement_annuity under sec_408 in short petitioners’ claim that the withdrawal at issue is excluded from the 10-percent additional tax is incorrect the sec_72 exclusion from the additional tax does not apply to sec_401 withdrawals petitioners argue that they were led to believe by employees and agents of the internal_revenue_service that the withdrawals in question were not subject_to the 10-percent additional tax because the proceeds were used for higher educational benefits such advice or information was erroneous as relates to the facts of this case the law is well settled that the commissioner is not estopped or bound by erroneous representations of agents or employees 67_tc_612 auto club of michigan v commissioner 353_us_180 petitioners also argue that they had other individual_retirement_accounts from which they could have made withdrawals to use for mr barbee’s higher educational expenses petitioners cite no authority to support that argument nor does this court have authority to attribute the withdrawal in that manner the short answer to that argument is that petitioners are bound by the course of action they chose since they did not choose to make their withdrawals from their other iras the court can only decide the tax consequences of the course of action petitioners chose the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
